DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 09/23/2019 in which claims 16-35 are pending. Claims 1-15 were canceled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/23/2019, 05/08/2020 and 11/10/2020 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 16, 21, 26 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0286412) (provided in the IDS) (used as a translation of PCT/KR2014/010243, published on 05/07/2015), hereinafter “Kim”.

As to claim 16, Kim teaches a method by a terminal in a wireless communication system (Kim, Fig. 15, [0178]-[0179], a method performed by a UE in a mobile communication system), the method comprising: 
receiving, from a base station, first information configuring a packet data convergence protocol (PDCP) duplication for a radio bearer (Kim, [0048], Fig. 15, [0180], Table 4, the UE receives a control message from a MeNB, where the control message includes multi-LCH-rb configuration information about a radio bearer in which multi-LCH is configured. The information includes bearer identifier, pdcp-config and uplink mode with pdcp and duplication configuration information), second information configuring a mapping between a first logical channel and a first serving cell for the radio bearer (Kim, [0048], [0053], Fig. 15, [0180], Table 4, the information transmitted in the control message includes the MCG-LCH for the bearer, where MCG-LCH is a logical channel that is configured with respect to serving cells of the MCG, and through the MCG-LCH, data for the bearer, is transmitted/received with the MCG serving cell), and third information configuring a mapping between a second logical channel and a second serving cell for the radio bearer (Kim, [0048], [0053], Fig. 15, [0180], Table 4, the information transmitted in the control message includes the SCG-LCH for the bearer, where SCG-LCH is a logical channel that is configured with respect to serving cells of the SCG, and through the SCG-LCH, data for the bearer, is transmitted/received with the SCG serving cell); 
(Kim, Fig. 6, [0058], Fig. 15, [0185], the uplink data is duplicated to be transmitted through SCG and MCG); 
transmitting, to the base station, the first uplink data on the first serving cell based on the second information, the first serving cell corresponding to the first logical channel (Kim, Fig. 5, Fig. 6, [0053], [0058], Fig. 10, Fig. 15, [0180], Table 4, [0185], Fig. 18, the UE transmits the uplink data to the MCG based on the MCG-LCH configuration received in the control message, the MCG corresponds to the MCG-LCH); and 
transmitting, to the base station, a second uplink data on the second serving cell based on the third information, the second serving cell corresponding to the second logical channel (Kim, Fig. 5, Fig. 6, [0053], [0058], Fig. 10, Fig. 15, [0180], Table 4, [0185], Fig. 18, the UE transmits the duplicated uplink data to the SCG based on the SCG-LCH configuration received in the control message, the SCG corresponds to the SCG-LCH. As shown in Figs. 5, 10 and 18, the MeNB communicates with the SeNB to receive the data from the UE), 
wherein the second uplink data is a duplicate of the first uplink data and the second uplink data is duplicated from the first uplink data based on the first information and the third information (Kim, Fig. 6, [0053], [0058], Fig. 15, [0180], Table 4, [0185], the uplink data transmitted to the SCG is a duplicate of the uplink data transmitted on the MCG, where the uplink data is duplicated based on the control message received, which includes duplication configuration information (uplink-mode), and the SCG-LCH for the bearer). 

As to claim 21, Kim teaches a method by a base station in a wireless communication system (Kim, Fig. 15, [0178]-[0179], a method performed by a MeNB in a mobile communication system), the method comprising: 
transmitting, to a terminal, first information configuring a packet data convergence protocol (PDCP) duplication for a radio bearer (Kim, [0048], Fig. 15, [0180], Table 4, a UE receives a control message from the MeNB, where the control message includes multi-LCH-rb configuration information about a radio bearer in which multi-LCH is configured. The information includes bearer identifier, pdcp-config and uplink mode with pdcp and duplication configuration information), second information configuring a mapping between a first logical channel and a first serving cell for the radio bearer (Kim, [0048], [0053], Fig. 15, [0180], Table 4, the information transmitted in the control message includes the MCG-LCH for the bearer, where MCG-LCH is a logical channel that is configured with respect to serving cells of the MCG, and through the MCG-LCH, data for the bearer, is transmitted/received with the MCG serving cell), and third information configuring a mapping between a second logical channel and a second serving cell for the radio bearer (Kim, [0048], [0053], Fig. 15, [0180], Table 4, the information transmitted in the control message includes the SCG-LCH for the bearer, where SCG-LCH is a logical channel that is configured with respect to serving cells of the SCG, and through the SCG-LCH, data for the bearer, is transmitted/received with the SCG serving cell); 
receiving, from the terminal, a first uplink data of the radio bearer on the first serving cell based on the second information, the first serving cell corresponding to the first logical channel (Kim, Fig. 5, Fig. 6, [0053], [0058], Fig. 10, Fig. 15, [0180], Table 4, [0185], Fig. 18, the UE transmits the uplink data to the MCG based on the MCG-LCH configuration received in the control message, the MCG corresponds to the MCG-LCH); and 
receiving, from the terminal, a second uplink data of the radio bearer on the second serving cell based on the third information, the second serving cell corresponding to the second logical channel (Kim, Fig. 5, Fig. 6, [0053], [0058], Fig. 10, Fig. 15, [0180], Table 4, [0185], Fig. 18, the UE transmits the duplicated uplink data to the SCG based on the SCG-LCH configuration received in the control message, the SCG corresponds to the SCG-LCH. As shown in Figs. 5, 10 and 18, the MeNB communicates with the SeNB to receive the data from the UE), 
wherein the second uplink data is a duplicate of the first uplink data and the second uplink data is duplicated from the first uplink data based on the first information and the third (Kim, Fig. 6, [0053], [0058], Fig. 15, [0180], Table 4, [0185], the uplink data transmitted to the SCG is a duplicate of the uplink data transmitted on the MCG, where the uplink data is duplicated based on the control message received, which includes duplication configuration information (uplink-mode), and the SCG-LCH for the bearer).

As to claim 26, Kim teaches a terminal in a wireless communication system (Kim, Fig. 15, [0178]-[0179], Fig. 17, [0207]-[0208], a UE in a mobile communication system), the terminal comprising: 
a transceiver configured to transmit and receive a signal (Kim, Fig. 15, [0178]-[0179], Fig. 17, [0207]-[0208], the UE includes a transceiver 1705 to transmit and receive data and control signals); and 
a processor configured to (Kim, Fig. 15, [0178]-[0179], Fig. 17, [0207]-[0208], [0212], the UE includes a control unit 1780 that controls the functions of the UE): 
receive, from a base station, first information configuring a packet data convergence protocol (PDCP) duplication for a radio bearer (Kim, [0048], Fig. 15, [0180], Table 4, the UE receives a control message from a MeNB, where the control message includes multi-LCH-rb configuration information about a radio bearer in which multi-LCH is configured. The information includes bearer identifier, pdcp-config and uplink mode with pdcp and duplication configuration information), second information configuring a mapping between a first logical channel and a first serving cell for the radio bearer (Kim, [0048], [0053], Fig. 15, [0180], Table 4, the information transmitted in the control message includes the MCG-LCH for the bearer, where MCG-LCH is a logical channel that is configured with respect to serving cells of the MCG, and through the MCG-LCH, data for the bearer, is transmitted/received with the MCG serving cell), and third information configuring a mapping between a second logical channel and a second serving cell for the radio bearer (Kim, [0048], [0053], Fig. 15, [0180], Table 4, the information transmitted in the control message includes the SCG-LCH for the bearer, where SCG-LCH is a logical channel that is configured with respect to serving cells of the SCG, and through the SCG-LCH, data for the bearer, is transmitted/received with the SCG serving cell), 
generate a first uplink data of the radio bearer (Kim, Fig. 6, [0058], Fig. 15, [0185], the uplink data is duplicated to be transmitted through SCG and MCG), 
transmit, to the base station, the first uplink data on the first serving cell based on the second information, the first serving cell corresponding to the first logical channel (Kim, Fig. 5, Fig. 6, [0053], [0058], Fig. 10, Fig. 15, [0180], Table 4, [0185], Fig. 18, the UE transmits the uplink data to the MCG based on the MCG-LCH configuration received in the control message, the MCG corresponds to the MCG-LCH), and 
transmit, to the base station, a second uplink data on the second serving cell based on the third information, the second serving cell corresponding to the second logical channel (Kim, Fig. 5, Fig. 6, [0053], [0058], Fig. 10, Fig. 15, [0180], Table 4, [0185], Fig. 18, the UE transmits the duplicated uplink data to the SCG based on the SCG-LCH configuration received in the control message, the SCG corresponds to the SCG-LCH. As shown in Figs. 5, 10 and 18, the MeNB communicates with the SeNB to receive the data from the UE), 
wherein the second uplink data is a duplicate of the first uplink data and the second uplink data is duplicated from the first uplink data based on the first information and the third information (Kim, Fig. 6, [0053], [0058], Fig. 15, [0180], Table 4, [0185], the uplink data transmitted to the SCG is a duplicate of the uplink data transmitted on the MCG, where the uplink data is duplicated based on the control message received, which includes duplication configuration information (uplink-mode), and the SCG-LCH for the bearer).

As to claim 31, Kim teaches a base station in a wireless communication system (Kim, Fig. 15, [0178]-[0179], Fig. 18, [0215]-[0216], a MeNB in a mobile communication system), the base station comprising: 
(Kim, Fig. 15, [0178]-[0179], Fig. 18, [0215]-[0216], the MeNB includes a transceiver 1805); and 
a processor configured to (Kim, Fig. 15, [0178]-[0179], Fig. 18, [0215]-[0217], the MeNB includes a control unit 1880 that controls the functions of the MeNB): 
transmit, to a terminal, first information configuring a packet data convergence protocol (PDCP) duplication for a radio bearer (Kim, [0048], Fig. 15, [0180], Table 4, a UE receives a control message from the MeNB, where the control message includes multi-LCH-rb configuration information about a radio bearer in which multi-LCH is configured. The information includes bearer identifier, pdcp-config and uplink mode with pdcp and duplication configuration information), second information configuring a mapping between a first logical channel and a first serving cell for the radio bearer (Kim, [0048], [0053], Fig. 15, [0180], Table 4, the information transmitted in the control message includes the MCG-LCH for the bearer, where MCG-LCH is a logical channel that is configured with respect to serving cells of the MCG, and through the MCG-LCH, data for the bearer, is transmitted/received with the MCG serving cell), and third information configuring a mapping between a second logical channel and a second serving cell for the radio bearer (Kim, [0048], [0053], Fig. 15, [0180], Table 4, the information transmitted in the control message includes the SCG-LCH for the bearer, where SCG-LCH is a logical channel that is configured with respect to serving cells of the SCG, and through the SCG-LCH, data for the bearer, is transmitted/received with the SCG serving cell), 
receive, from the terminal, a first uplink data of the radio bearer on the first serving cell based on the second information, the first serving cell corresponding to the first logical channel (Kim, Fig. 5, Fig. 6, [0053], [0058], Fig. 10, Fig. 15, [0180], Table 4, [0185], Fig. 18, the UE transmits the uplink data to the MCG based on the MCG-LCH configuration received in the control message, the MCG corresponds to the MCG-LCH), and 
receive, from the terminal, a second uplink data of the radio bearer on the second serving cell based on the third information, the second serving cell corresponding to the second (Kim, Fig. 5, Fig. 6, [0053], [0058], Fig. 10, Fig. 15, [0180], Table 4, [0185], Fig. 18, the UE transmits the duplicated uplink data to the SCG based on the SCG-LCH configuration received in the control message, the SCG corresponds to the SCG-LCH. As shown in Figs. 5, 10 and 18, the MeNB communicates with the SeNB to receive the data from the UE), 
wherein the second uplink data is a duplicate of the first uplink data and the second uplink data is duplicated from the first uplink data based on the first information and the third information (Kim, Fig. 6, [0053], [0058], Fig. 15, [0180], Table 4, [0185], the uplink data transmitted to the SCG is a duplicate of the uplink data transmitted on the MCG, where the uplink data is duplicated based on the control message received, which includes duplication configuration information (uplink-mode), and the SCG-LCH for the bearer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-18, 22-23, 27-28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0286412) (provided in the IDS) (used as a translation of PCT/KR2014/010243, published on 05/07/2015), hereinafter “Kim” in view of Du et al. (US 2020/0037151), hereinafter “Du”.

Kim teaches the claimed limitations as stated above. Kim does not explicitly teach the following features: regarding claim 17, wherein the method further comprises receiving, from the 
wherein the fourth information includes a bitmap indicating an activation/deactivation of a PDCP duplication for at least one radio bearer.

As to claim 17, Du teaches wherein the method further comprises receiving, from the base station, fourth information on an activation/deactivation of the PDCP duplication for the radio bearer (Du, [0037], Fig. 5b, [0188], the signaling comprises a MAC control element, which includes a bitmap of bits configured to control whether the PDCP PDU duplication should be turned on or off for the bearer), and 
wherein the fourth information includes a bitmap indicating an activation/deactivation of a PDCP duplication for at least one radio bearer (Du, [0037], Fig. 5b, [0188], the signaling comprises a MAC control element, which includes a bitmap of bits configured to control whether the PDCP PDU duplication should be turned on or off for the bearer). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Du, in order to improve handling of PDCP packet duplication and MAC control for duplicate activation, deactivation, and data recovery (Du, [0001]).

Kim teaches the claimed limitations as stated above. As discussed above, Kim teaches that the uplink data transmitted to the SCG is a duplicate of the uplink data transmitted on the MCG (Kim, Fig. 6, [0053], [0058], Fig. 15, [0180], Table 4, [0185]). However, Kim does not explicitly teach the following underlined features: regarding claim 18, wherein the second uplink data is duplicated from the first uplink data, in case that the PDCP duplication is activated based on the fourth information.

As to claim 18, Du teaches wherein the second uplink data is duplicated from the first uplink data, in case that the PDCP duplication is activated based on the fourth information (Du, [0037], Fig, 5b, [0188], the PDCP PDU is duplicated based on the signaling that includes the bitmap, which indicating that the PDCP PDU duplication should be turned on for the bearer). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Du, in order to improve handling of PDCP packet duplication and MAC control for duplicate activation, deactivation, and data recovery (Du, [0001]).

Kim teaches the claimed limitations as stated above. Kim does not explicitly teach the following features: regarding claim 22, wherein the method further comprises transmitting, to the terminal, fourth information on an activation/deactivation of the PDCP duplication for the radio bearer, and 
wherein the fourth information includes a bitmap indicating an activation/deactivation of a PDCP duplication for at least one radio bearer. 

As to claim 22, Du teaches wherein the method further comprises transmitting, to the terminal, fourth information on an activation/deactivation of the PDCP duplication for the radio bearer (Du, [0037], Fig. 5b, [0188], the signaling comprises a MAC control element, which includes a bitmap of bits configured to control whether the PDCP PDU duplication should be turned on or off for the bearer), and 
wherein the fourth information includes a bitmap indicating an activation/deactivation of a PDCP duplication for at least one radio bearer (Du, [0037], Fig. 5b, [0188], the signaling comprises a MAC control element, which includes a bitmap of bits configured to control whether the PDCP PDU duplication should be turned on or off for the bearer). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Du, in order to improve handling of PDCP packet duplication and MAC control for duplicate activation, deactivation, and data recovery (Du, [0001]).

Kim teaches the claimed limitations as stated above. As discussed above, Kim teaches that the uplink data transmitted to the SCG is a duplicate of the uplink data transmitted on the MCG (Kim, Fig. 6, [0053], [0058], Fig. 15, [0180], Table 4, [0185]). However, Kim does not explicitly teach the following underlined features: regarding claim 23, wherein the second uplink data is duplicated from the first uplink data, in case that the PDCP duplication is activated based on the fourth information.

As to claim 23, Du teaches wherein the second uplink data is duplicated from the first uplink data, in case that the PDCP duplication is activated based on the fourth information (Du, [0037], Fig, 5b, [0188], the PDCP PDU is duplicated based on the signaling that includes the bitmap, which indicating that the PDCP PDU duplication should be turned on for the bearer). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Du, in order to improve handling of PDCP packet duplication and MAC control for duplicate activation, deactivation, and data recovery (Du, [0001]).


wherein the fourth information includes a bitmap indicating an activation/deactivation of a PDCP duplication for at least one radio bearer. 

As to claim 27, Du teaches wherein the processor is further configured to receive, from the base station, fourth information on an activation/deactivation of the PDCP duplication for the radio bearer (Du, [0037], Fig. 5b, [0188], the signaling comprises a MAC control element, which includes a bitmap of bits configured to control whether the PDCP PDU duplication should be turned on or off for the bearer), and 
wherein the fourth information includes a bitmap indicating an activation/deactivation of a PDCP duplication for at least one radio bearer (Du, [0037], Fig. 5b, [0188], the signaling comprises a MAC control element, which includes a bitmap of bits configured to control whether the PDCP PDU duplication should be turned on or off for the bearer). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Du, in order to improve handling of PDCP packet duplication and MAC control for duplicate activation, deactivation, and data recovery (Du, [0001]).

Kim teaches the claimed limitations as stated above. As discussed above, Kim teaches that the uplink data transmitted to the SCG is a duplicate of the uplink data transmitted on the MCG (Kim, Fig. 6, [0053], [0058], Fig. 15, [0180], Table 4, [0185]). However, Kim does not explicitly teach the following underlined features: regarding claim 28, wherein the second uplink in case that the PDCP duplication is activated based on the fourth information.

As to claim 28, Du teaches wherein the second uplink data is duplicated from the first uplink data, in case that the PDCP duplication is activated based on the fourth information (Du, [0037], Fig, 5b, [0188], the PDCP PDU is duplicated based on the signaling that includes the bitmap, which indicating that the PDCP PDU duplication should be turned on for the bearer). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Du, in order to improve handling of PDCP packet duplication and MAC control for duplicate activation, deactivation, and data recovery (Du, [0001]).

Kim teaches the claimed limitations as stated above. Kim does not explicitly teach the following features: regarding claim 32, wherein the processor is further configured to transmit, to the terminal, fourth information on an activation/deactivation of the PDCP duplication for the radio bearer, and 
wherein the fourth information includes a bitmap indicating an activation/deactivation of a PDCP duplication for at least one radio bearer. 

As to claim 32, Du teaches wherein the processor is further configured to transmit, to the terminal, fourth information on an activation/deactivation of the PDCP duplication for the radio bearer (Du, [0037], Fig. 5b, [0188], the signaling comprises a MAC control element, which includes a bitmap of bits configured to control whether the PDCP PDU duplication should be turned on or off for the bearer), and 
(Du, [0037], Fig. 5b, [0188], the signaling comprises a MAC control element, which includes a bitmap of bits configured to control whether the PDCP PDU duplication should be turned on or off for the bearer). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Du, in order to improve handling of PDCP packet duplication and MAC control for duplicate activation, deactivation, and data recovery (Du, [0001]).

Kim teaches the claimed limitations as stated above. As discussed above, Kim teaches that the uplink data transmitted to the SCG is a duplicate of the uplink data transmitted on the MCG (Kim, Fig. 6, [0053], [0058], Fig. 15, [0180], Table 4, [0185]). However, Kim does not explicitly teach the following underlined features: regarding claim 33, wherein the second uplink data is duplicated from the first uplink data, in case that the PDCP duplication is activated based on the fourth information.

As to claim 33, Du teaches wherein the second uplink data is duplicated from the first uplink data, in case that the PDCP duplication is activated based on the fourth information (Du, [0037], Fig, 5b, [0188], the PDCP PDU is duplicated based on the signaling that includes the bitmap, which indicating that the PDCP PDU duplication should be turned on for the bearer). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Du, in order to improve handling of PDCP packet duplication and MAC control for duplicate activation, deactivation, and data recovery (Du, [0001]).

Claims 19-20, 24-25, 29-30 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0286412) (provided in the IDS) (used as a translation of PCT/KR2014/010243, published on 05/07/2015), hereinafter “Kim” in view of Sharma et al. (US 2019/0098606), hereinafter “Sharma”.

As to claim 19, Kim teaches wherein the first serving cell and the second serving cell are different from each other (Kim, Fig. 6, [0053], [0058], Fig. 15, [0180], Table 4, [0185], MCG is different from the SCG).

Kim teaches the claimed limitations as stated above. Kim does not explicitly teach the following features: regarding claim 19, wherein the first logical channel and the second logical channel correspond to one medium access control (MAC) entity.

	However, Sharma teaches wherein the first logical channel and the second logical channel correspond to one medium access control (MAC) entity (Sharma, [0035], a MAC entity performs multiplexing of logical channels).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Lee, in order to provide services to the RLC entities in the form of logical channels, such as multiplexing of logical channels, hybrid ARQ (automatic repeat request) retransmissions, inserting of MAC control elements (MAC CEs) used for in-band control signaling, and other MAC-related functions (Sharma, [0035]).

As to claim 20, Kim teaches wherein the first serving cell is associated with a first radio link control (RLC) entity configured for the radio bearer (Kim, Fig. 6, [0053], [0058], Fig. 15, [0180], Table 4, [0185], the MCG is associated with an RLC for the bearer), and 
wherein the second serving cell is associated with a second RLC entity configured for the radio bearer (Kim, Fig. 6, [0053], [0058], Fig. 15, [0180], Table 4, [0185], the SCG is associated with a different RLC for the bearer). 

As to claim 24, Kim teaches wherein the first serving cell and the second serving cell are different from each other (Kim, Fig. 6, [0053], [0058], Fig. 15, [0180], Table 4, [0185], MCG is different from the SCG).

Kim teaches the claimed limitations as stated above. Kim does not explicitly teach the following features: regarding claim 24, wherein the first logical channel and the second logical channel correspond to one medium access control (MAC) entity.

However, Sharma teaches wherein the first logical channel and the second logical channel correspond to one medium access control (MAC) entity (Sharma, [0035], a MAC entity performs multiplexing of logical channels).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Lee, in order to provide services to the RLC entities in the form of logical channels, such as multiplexing of logical channels, hybrid ARQ (automatic repeat request) retransmissions, inserting of MAC control elements (MAC CEs) used for in-band control signaling, and other MAC-related functions (Sharma, [0035]).

As to claim 25, Kim teaches wherein the first serving cell is associated with a first radio link control (RLC) entity configured for the radio bearer (Kim, Fig. 6, [0053], [0058], Fig. 15, [0180], Table 4, [0185], the MCG is associated with an RLC for the bearer), and 
wherein the second serving cell is associated with a second RLC entity configured for the radio bearer (Kim, Fig. 6, [0053], [0058], Fig. 15, [0180], Table 4, [0185], the SCG is associated with a different RLC for the bearer).

As to claim 29, Kim teaches wherein the first serving cell and the second serving cell are different from each other (Kim, Fig. 6, [0053], [0058], Fig. 15, [0180], Table 4, [0185], MCG is different from the SCG).

Kim teaches the claimed limitations as stated above. Kim does not explicitly teach the following features: regarding claim 29, wherein the first logical channel and the second logical channel correspond to one medium access control (MAC) entity.

	However, Sharma teaches wherein the first logical channel and the second logical channel correspond to one medium access control (MAC) entity (Sharma, [0035], a MAC entity performs multiplexing of logical channels).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Lee, in order to provide services to the RLC entities in the form of logical channels, such as multiplexing of logical channels, hybrid ARQ (automatic repeat request) retransmissions, inserting of MAC control elements (MAC CEs) used for in-band control signaling, and other MAC-related functions (Sharma, [0035]).

As to claim 30, Kim teaches wherein the first serving cell is associated with a first radio link control (RLC) entity configured for the radio bearer (Kim, Fig. 6, [0053], [0058], Fig. 15, [0180], Table 4, [0185], the MCG is associated with an RLC for the bearer), and 
wherein the second serving cell is associated with a second RLC entity configured for the radio bearer (Kim, Fig. 6, [0053], [0058], Fig. 15, [0180], Table 4, [0185], the SCG is associated with a different RLC for the bearer). 

As to claim 34, Kim teaches wherein the first serving cell and the second serving cell are different from each other (Kim, Fig. 6, [0053], [0058], Fig. 15, [0180], Table 4, [0185], MCG is different from the SCG).

Kim teaches the claimed limitations as stated above. Kim does not explicitly teach the following features: regarding claim 34, wherein the first logical channel and the second logical channel correspond to one medium access control (MAC) entity.

However, Sharma teaches wherein the first logical channel and the second logical channel correspond to one medium access control (MAC) entity (Sharma, [0035], a MAC entity performs multiplexing of logical channels).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to have the features, as taught by Lee, in order to provide services to the RLC entities in the form of logical channels, such as multiplexing of logical channels, hybrid ARQ (automatic repeat request) retransmissions, inserting of MAC control elements (MAC CEs) used for in-band control signaling, and other MAC-related functions (Sharma, [0035]).

As to claim 35, Kim teaches wherein the first serving cell is associated with a first radio link control (RLC) entity configured for the radio bearer (Kim, Fig. 6, [0053], [0058], Fig. 15, [0180], Table 4, [0185], the MCG is associated with an RLC for the bearer), and 
wherein the second serving cell is associated with a second RLC entity configured for the radio bearer (Kim, Fig. 6, [0053], [0058], Fig. 15, [0180], Table 4, [0185], the SCG is associated with a different RLC for the bearer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. U.S. Patent Application Pub. No. 2010/0067454 – Method of transmitting and receiving downlink data in a wireless communication system.
Horn et al. U.S. Patent Application Pub. No. 2016/0057585 – Multicast traffic using multi-connectivity.
Kim et al. U.S. Patent Application Pub. No. 2015/0215987 – Method and apparatus for transmitting and receiving data using a plurality of carriers in a mobile communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473